PER CURIAM:
The claimant seeks payment of $201.11 for changes made to a classroom designation form which was ordered by the respondent. Of this amount, $60.97 is a freight charge, and the remainder, $140.14, is an alteration charge. The respondent, in its Answer, admits the amount and validity of the freight charge.
James Ruziska, the claimant’s sales representative, testified that a proof correction form was sent to respondent and returned by the claimant with several minor corrections. These changes required that the claimant redo the form. The respondent, however, was not informed of the cost of the alteration prior to receiving the forms and was not made aware of the fact that a charge would be made for the alterations.
*399After reviewing the evidence, the Court cannot find that the respondent is liable for the alteration cost. Even if, as Mr. Ruziska testified, the charge could not be estimated with certainty prior to making the changes, it was still incumbent on the claimant to inform the respondent that a charge would be made. The Court therefore denies the claim for the alteration charge, and makes an award for the freight charge in the amount of $60.97.
Award of $60.97.